DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,7 and 8 of U.S. Patent No. 9,802,347. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a method of forming a handle portion of an oral care implement, the method comprising providing a first mold cavity, injecting a first material into the first mold cavity, injecting a third material into the first mold cavity, a third material, a first injection orifice and a second injection orifice and a first hot runner and a second hot runner.
Claims 10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-6,9,10 and 16-19 of U.S. Patent No. 10/723,052. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a system for forming a handle portion of an oral care implement comprising a first mold cavity, injecting a first material into the first mold cavity, injecting a third material into the first mold cavity, a third material, a first injection orifice and a second injection orifice and a first hot runner and a second hot runner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6,8-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhofer et al. (2014/0173853) in view of Hahn et al. (2007/0096364).
In reference to claims 1, Kirchofer et al. teaches a method of forming a handle portion of an oral care comprising a) providing a first mold that defines a first mold cavity, 21, at least a portion of the first mold cavity having a shape that corresponds to the handle portion of the oral care implement, b) injecting a first material into the first mold cavity via a first injection orifice, 10, with a first hot runner sub-system, 22. the first injection orifice forming a first passageway into the first mold cavity, (pp 0112 and pp 0156). c) injecting a second material into the first mold cavity, the second material being injected into the first material, (pp 0139), to displace the first material, thereby forming the handle portion such that the second material forms a core component of the handle portion and the first material forms a shell component of the handle portion that surrounds the core component, (pp 0142).
In reference to claim 2, wherein step c) is performed a pre-determined period of time after step b), thereby allowing the first material in the first mold cavity to partially harden before injection of the second material, (pp 0141).
In reference to claim 3, wherein a portion of an exposed outer surface of the handle portion that is aligned with the second injection orifice is formed of the second material, a remainder of the exposed outer surface of the handle portion being formed of the first material. (pp 0023).
In reference to claim 4, further comprising d) cooling the first and second materials in the first mold cavity to harden the handle portion, e) placing the handle portion in a second mold cavity that is defined by a second mold and f) injecting a third material into the second mold cavity to cover the portion of the exposed outer surface of the handle portion that is formed of the second material, (pp 0023).
In referenc to claim 5, wherein the first material is transparent or translucent, the second material is opaque, and the third material is a thermoplastic elastomer, (pp 0146).
In reference to claim 6, wherein the handle portion comprises a front surface and an opposing rear surface, and wherein the portion of the exposed outer surface of the handle portion that is formed of the second material is located on the rear surface of the handle portion, (fig. 11).
In reference to claim 9, wherein the first mold cavity comprises a first axial section, a second axial section, and a third axial section of equal length, the third axial section comprising a proximal end of the first portion of the first mold cavity, and wherein each of the first and second injection orifices provides a passageway into the third axial section of the first mold cavity so that in step b) the first material is injected into the third axial section of the first mold cavity and in step c) the second material is injected into the third axial section of the first mold cavity. (see marke fig).
In reference to claim 10, Kirchhofer et al. also teaches a system for forming a handle portion of an oral care implement, the system comprising a first mold defining a first mold cavity, 21, having a first mold cavity axis, K,at least a portion of the first mold cavity having a shape that corresponds to the handle portion of the oral care implement, a first injection orifice, 10, formed into the first mold and providing a first passageway directly into the first mold cavity, (pp 0156), a first hot runner sub-system, 23, fluidly coupled to the first injection orifice, (pp 0112), wherein the system is configured to dispense the first material into the first mold cavity via the first injection orifice with the first hot runner sub-system, and after passage of a predetermined period of time, to subsequently dispense the second material into the first mold cavity via the second injection orifice with the second hot runner sub-system, the second material being injected into the first material to displace the first material, thereby forming the handle portion of the oral care implement such that the second material forms a core component of the handle portion and the first material forms a shell component of the handle portion that surrounds the core component, (pp 0142).
In reference to claim 14, wherein the first mold cavity comprises a first axial section, a second axial section, and a third axial section, each of the first, second, and third axial sections having the same length, the third axial section comprising a proximal end of the first mold cavity, and wherein each of the first and second injection orifices provides a direct passageway into the third axial section of the first mold cavity, (see marked fig.)
In reference to claim 15, wherein the first and second materials collectively form the handle portion, and wherein a portion of an exposed outer surface of the handle portion that is aligned with the second injection orifice is formed of the second material, a remainder of the exposed outer surface of the handle portion being formed of the first material, and further comprising a second mold defining a second mold cavity, and wherein the system is further configured to dispense a third material into the second mold cavity when the handle portion of the oral care implement is positioned in the second mold cavity, the third material covering the portion of the exposed outer surface of the handle portion that is formed of the second material, wherein the third material is a thermoplastic elastomer, (pp 0023).
In reference to claim 17, Kirchhofer et al. further teaches  a handle portion of an oral care implement comprising an outer surface; a first material, 7,  that forms a shell component and a second material, 8, that forms a core component, (fig. 2), the shell component substantially surrounding the core component; a first gate point, (pp 0140), on the outer surface that corresponds to an injection location for the first.
In reference to claim 18, wherein the handle portion comprises a first axial section, a second axial section, and a third axial section of equal length, the third axial section comprising a proximal end of the handle portion, (see marked fig).
In reference to claim 19, wherein the first material is transparent or translucent and the second material is opaque, (pp 0146).
In reference to claim 20, further comprising a third material overlying at least a portion of the shell component and covering the first and second gate points, wherein the third material is a thermoplastic elastomer, (pp 0023).

Kirchhofer et al. teaches all the limitations of the claims except for 
In reference to claims 1 and 10, a second injection orifice formed into the first mold and providing a second passageway directly into the first portion of the first mold cavity, the second injection orifice spaced apart from the first injection orifice, a second hot runner sub-system fluidly coupled to the second injection orifice, dispensing the second material into the first portion of the mold cavity via the second injection orifice with the second hot runner sub-system.
In reference to claim 8, wherein the first injection orifice is spaced a first distance from a proximal end of the first mold cavity and the second injection orifice is spaced a second distance from the proximal end of the first mold cavity, the first distance being greater than the second distance.
In reference to claim 12, wherein each of the first and second materials is injected into the first mold cavity at an orientation that is perpendicular to the first mold cavity axis.
In reference to claim 13, wherein the first mold cavity lies in a first plane and a second plane that is orthogonal to the first plane, wherein the first and second injection orifices are aligned along the first plane, and wherein the first and second injection orifices are located on the same side of the second plane.
In reference to claim16, wherein one of the first and second injection orifices is spaced a first distance from a proximal end of the first mold cavity and the other of the first and second injection orifices is spaced a second distance from the proximal end of the first mold cavity, the first distance being greater than the second distance.
In reference to claim 17. a second gate point on the outer surface that corresponds to an injection location for the second material, the first and second gate points being spaced apart from one another.
In reference to claim 18, wherein each of the first and second gate points is located within the third axial section of the handle portion, wherein the first gate point is located a first distance from the proximal end of the handle portion and the second gate point is located a second distance from the proximal end of the handle portion, the first distance being greater than the second distance.

In reference to claims 1 and 10, Hahn et al. teaches an injection molding system comprising a first mold, 10, defining a first mold cavity, a first injection orifice, formed into the first mold, a first hot runner sub-system fluidly connected to the first injection orifice, the sub-system comprising a first nozzle, 36, a first gate, 26, that is positioned within the first mold portion and fluidly connected to the first injection orifice, and a second injection orifice formed in the first mold, a second hot runner sub-system  fluidly coupled to the second injection orifice, the second sub-system comprising a second hot runner nozzle, 40, having a second gate, 32, that is positioned within the first mold portion and fluidly coupled to the second injection orifice, (pp 0035).  Hahn et al. also teaches wherein the system is configured to dispense the first material into the first portion of the first mold cavity via the first injection orifice with the first hot runner subsystem, and after passage of a predetermined period of time, to subsequently dispense the second material into the first portion of the first mold cavity via the second injection orifice with the second hot runner sub-system, the second material being injected into the first material to displace the first material, thereby forming the base structure such that the second material forms a core component of the base structure and the first material forms a shell component of the base structure that surrounds the core component, (pp 0040-0041).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Kirchhofer et al. with a second injection orifice with a second hot runner sub-system, as taught by Hahn et al. Since both reference teach an injection molding system that provides for an article to be manufactured with two materials being injected into the same cavity, and with the second material be injected within the first material to form the core.  Given that both methods produce the same outcome, it would have been obvious to modify the sytem of Kirchhofer by providing a second separate injection orifice with a second hot runner sub-system, in order to more effectively control the supply of the separate materials to the mold. 
In reference to claims 8 and 16, it would have been further obvious to provide the tool with one of the first and second injection orifices being spaced a first distance from a proximal end of the first portion of the first mold cavity and the other of the first and second injection orifices is spaced a second distance from the proximal end of the first portion of the first mold cavity, the first distance being greater than the second distance, wherein the first injection orifice is spaced the first distance from the proximal end of the first portion of the first mold cavity and the second injection orifice is spaced the second distance from the proximal end of the first portion of the first mold cavity.
In reference to claim 12, Hahn teaches that each of the first and second materials is injected into the first mold cavity at an orientation that is perpendicular to the first mold cavity axis, (fig. 3).
In reference to clams 13 and 14, Hahn teaches that the gates need not be opposite each other and may be arbitrarily close together so long as independent sprue bushings, 22 and 28 are preserved.  Therefore it would have been further obvious to provide both orifices to be located on the same side of a second plane that comprises the first mold cavity axis and is orthogonal to the first plane, and wherein each of the first and second injection orifices provides a direct passageway into the third axial section of the first portion of the first mold cavity, given the teaches that the gates, and thus the nozzle that is attached to the gates, need not to be located opposite each other, but can be placed arbitrarily close together, and this would encompass the teaching of them both being on the same side of the plane, and also capable of being located within the third axial section (as shown in the marked figure). 
In reference to claims 17 and 18, if Kirchhofer is provided with a second injection orifice and nozzle sub-system, as taught by Hahn, it would then be obvious that there would also be a second gate point that corresponds to that injection location, and they would also be spaced apart from each other, and it would be further obvious to provide the tool with the first gate point is located a first distance from the proximal end of the handle portion and the second gate point is located a second distance from the proximal end of the handle portion, the first distance being greater than the second distance,  and wherein each of the first and second gate points being located within the third axial section of the handle portion as a matter of design choice. 


    PNG
    media_image1.png
    599
    872
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strahler (2004/0113312), Bertschi et al. (5,651,998) and Pfeifer et al. (9,463,593) were cited to show other examples of oral care implement formation, systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        July 2, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723